Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHAE et al, US 2020/0144232 A1.
Pertaining to claim 8, CHAE teaches( see figs 1B-1D, 3B-8B) a stack of two or more semiconductor chips[LE2/LE3] bonded by a bond layer[AD] consisting of Hydrogen Silsesquioxane (HSQ) ( see para 0092,0127, 0150 or 0179) , or an equivalent thereof, wherein at least one electrically conductive pillar[VE2] extends between two adjacent semiconductor chips of the stack, and wherein the pillar [VE2] is embedded in the bond layer [AD] formed between the two adjacent semiconductor chips[LE2/LE3].
Pertaining to claim 9, CHAE teaches( see figs 1B-1D, 3B-8B The stack of chips of Claim 8, wherein the electrically conductive pillar[VE2] forms an interior of a closed silicon oxide wall [DL]  extending ( at least partially) between the two adjacent semiconductor chips[lE2/LE3] , the closed silicon oxide wall separating the bond layer[ AD] from the electrically conductive pillar[VE2].
Pertaining to claim 10, CHAE teaches (see figs 24B) the stack of chips of Claim 8, wherein the electrically conductive pillar [EL3] is in direct contact with the bond layer [AD].
Allowable Subject Matter
Claims 1-7 allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449.  The examiner can normally be reached on M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819